      0:18-cv-02856-BHH           Date Filed 04/07/21        Entry Number 173          Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


Curtis Lamar King,                     )
                                       )
                   Plaintiff,          )
                                       )                  Civil Action No. 0:18-2856-BHH
v.                                     )
                                       )
Warden Aurther Burton; Brian Sterling; )                                  ORDER
Manthot, Grievance Coordinator,1       )
                                       )
                   Defendants.         )
________________________________)

        On September 24, 2020, the Court entered an amended order adopting the

Magistrate Judge’s Report and Recommendation (“Report”), granting summary judgment

in favor of Defendants Stirling and Montouth, and dismissing Defendant Burton pursuant

to Rule 4(m). Plaintiff filed a notice of appeal and thereafter filed a motion requesting

certain copies and submitted a check for $30.00. (See ECF Nos. 153-55.) The Clerk’s

office requested more specific information about the copies Plaintiff requested, which

Plaintiff provided, and the Clerk’s office mailed to Plaintiff a number of copies. (See ECF

Nos. 162-63.) Accordingly, it appears that Plaintiff’s motion for copies (ECF No. 153) is

now moot.

        On November 30, 2020, Plaintiff filed a “motion to proceed on dismissal without

prejudice.” (ECF No. 167.) The Court has reviewed this brief, one-page filing and finds

it unclear what relief Plaintiff requests. Next, on December 14, 2020, Plaintiff filed a motion

to void judgment citing Rule 60(b)(1) and (4) of the Federal Rules of Civil Procedure. (ECF



        1
         The correct name of Defendant “Brian Sterling” is Bryan Stirling, and the correct name of Defendant
“Manthot” is Mary Montouth. Thus, the Court refers to these Defendants as “Stirling” and “Montouth” in this
order.
     0:18-cv-02856-BHH       Date Filed 04/07/21     Entry Number 173      Page 2 of 2




No. 169.) After review of this motion, the Court finds Plaintiff’s argument without merit. As

previously mentioned, Plaintiff’s case is currently on appeal, and at this time, the Court

finds no basis to grant Plaintiff relief from judgment pursuant to Rule 60(b).

       Accordingly, it is hereby ORDERED that Plaintiff’s motion for copies (ECF No. 153)

is denied as moot; Plaintiff’s “motion to proceed on dismissal without prejudice” (ECF No.

167) is denied; and Plaintiff’s Rule 60(b) motion (ECF No. 169) is denied.

       IT IS SO ORDERED.

                                                  /s/Bruce H. Hendricks
                                                  United States District Judge

April 6, 2021
Charleston, South Carolina




                                             2
